FILED
                             NOT FOR PUBLICATION                            APR 15 2015

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


CHRISTY HUGHES,                                  No. 13-35909

                Plaintiff - Appellant,           D.C. No. 2:13-cv-00143-MAT

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

                Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Western District of Washington
                    Mary A. Theiler, Magistrate Judge, Presiding**

                            Submitted November 21, 2014***

Before:         HUG, FARRIS, and CANBY, Circuit Judges.




            *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
       ** *
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Christy Hughes appeals the district court’s decision affirming the

Commissioner of Social Security’s denial of her application for disability

insurance benefits and supplemental security income under Titles II and XVI of the

Social Security Act. Hughes contends that the ALJ erred by failing to consider the

Global Assessment of Functioning (“GAF”) score from her treating psychiatric

nurse practitioner Susan Caverly, Ph.D., ARNP. We have jurisdiction pursuant to

28 U.S.C. § 1291. We affirm.

      The ALJ did not err in failing to address Dr. Caverly’s GAF score, because a

GAF score is merely a rough estimate of an individual’s psychological, social, or

occupational functioning used to reflect an individual’s need for treatment, but it

does not have any direct correlative work-related or functional limitations. See

Vargas v. Lambert, 159 F.3d 1161, 1164 n.2 (9th Cir. 1998).

      We do not agree with Hughes that Garrison v. Colvin, 759 F.3d 995 (9th

Cir. 2014) supports her position because Garrison is factually distinguishable. The

nurse practitioner in Garrison was the primary psychiatric care giver, who treated

the claimant for over two years, producing numerous reports, which included not

only GAF scores, but also identified functional limitations affecting the claimant’s

ability to work. See id. at 1002-05, 1014. In contrast, Dr. Caverly performed two




                                          2
psychiatric evaluations years apart and her 2009 report included only a GAF score,

without identifying any corollary functional limitations.

         Even assuming the ALJ erred by failing to address Dr. Caverly’s GAF score,

any such error was harmless, because the ALJ assessed Hughes’ mental

impairment as severe, and the ALJ’s residual functional capacity took into account

Hughes’ mental functional limitations, including moderate difficulties in social

functioning, concentration, and persistence, by restricting her to simple, routine,

repetitive tasks in a job where she could work independently with no more than

occasional public interaction. See Molina v. Astrue, 674 F.3d 1104, 1122 (9th Cir.

2012) (explaining that the ALJ’s failure to discuss certain evidence was

inconsequential to the ultimate disability determination). Aside from arguing

incorrectly that her low GAF score mandated a finding that she could not function

in a workplace on a sustained and regular basis, Hughes has not identified any

additional limitations the ALJ should have imposed in light of Dr. Caverly’s GAF

score.

               AFFIRMED.




                                           3